Case 3:19-cv-00015-TAD-KLH Document 1 Filed 01/07/19 Page 1 of 10 PageID #: 1




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

INDIGO AG, INC.                   )
                                  )
                       PLAINTIFF, )
                                  )
V.                                ) CIVIL ACTION NO._________________
                                  )
HAWK SOLUTIONS, LLC, and          )
JONATHAN A. DIETRICH              )
                                  )
                    DEFENDANTS. )


                                      COMPLAINT
                                 JURY TRIAL DEMANDED

          COMES NOW, Plaintiff Indigo AG, Inc., through undersigned counsel, and files this

Complaint as follows:

                                          PARTIES

          1.    Plaintiff, Indigo AG, Inc. (“Indigo” or "Plaintiff"), is a Profit Corporation

incorporated under Delaware law and authorized to do business in the State of Louisiana. Its

principal corporate activities take place outside of Texas or Wyoming. See 28 U.S.C. §

1332(c)(1).

          2.    Defendant, Hawk Solutions, LLC (“Hawk Solutions”), is a limited liability

company organized under the laws of Wyoming with its principal place of business at 318

McMicken St., Rawlins, WY 82301, and which may be served with process by service upon its

registered agent, Vista Management Services, Inc., 318 McMicken St. Rawlins, WY 82301. See

28 U.S.C. § 1332(c)(1).

          3.    Defendant, Jonathan A. Dietrich (“Dietrich”), is a resident citizen of Bailey

County, Texas, who may be served with process at 1909 West Avenue H, Muleshoe, TX 79347.



32724492 v1
Case 3:19-cv-00015-TAD-KLH Document 1 Filed 01/07/19 Page 2 of 10 PageID #: 2




                                 JURISDICTION AND VENUE

          4.    This Court has personal jurisdiction over Hawk Solutions and Dietrich

(collectively, “Defendants”), each of whom has sufficient contacts in the State of Louisiana, as

set forth in this Complaint.

          5.    This Court has subject matter jurisdiction over this case under 28 U.S.C. §

1332(a) because the amount in controversy is greater than $75,000.00, exclusive of interest and

costs, and complete diversity exists between Plaintiff and Defendants.

          6.    Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b), as a substantial

part of the events giving rise to the claims contained herein occurred within this district.

                                              FACTS

          7.    Indigo facilitates the sale and purchase of farm crops, including corn and

soybeans, by maintaining an online platform that enables potential buyers to submit “bids”

directly to growers. When a potential buyer submits a bid on Indigo’s online platform, growers

have the option to accept the bid in whole or in part. Indigo then confirms to the buyer that a

grower is willing and able to fill the bid, at which time the buyer becomes obligated by contract

to purchase the crops.

          8.    Dietrich, acting individually and as an agent of Hawk Solutions, contacted Indigo

with interest to submit bids on the online platform as a potential buyer of corn and soybeans.

          9.    Indigo sent the Defendants a Credit Application, which Dietrich completed and

returned to Indigo on or about August 7, 2018. A redacted copy of the Credit Application is

attached hereto as Exhibit 1.

          10.   On September 4, 2018, while Indigo’s credit review process was pending, the




32724492 v1                                       2
Case 3:19-cv-00015-TAD-KLH Document 1 Filed 01/07/19 Page 3 of 10 PageID #: 3




Defendants executed a Marketplace Master Supply Agreement (the “Master Agreement”), a true

and correct copy of which is attached hereto as Exhibit 2.

          11.   On that same day, the Defendants submitted bids for 50,000 bushels of non-GMO

corn and 40,000 bushels of non-GMO soybeans, true and correct copies of which are attached

hereto as Exhibit 3.

          12.   On September 13, 2018, the Defendants sent Indigo a purchase order amending

their bid on non-GMO corn from 50,000 bushels to 100,000 bushels. A true and correct copy of

the purchase order is attached hereto as Exhibit 4.

          13.   Indigo located growers to partially fill the Defendants’ bids. One such grower was

Jonathan Hopkins, whose farm is located at 156 Merle Gustafson Road, Tallulah, Louisiana

71282.

          14.   Indigo’s review of the Defendants’ credit history revealed issues that required

Indigo to request further assurance from the Defendants that they would fulfill their payment

obligations.

          15.   Accordingly, Indigo confirmed the Defendants’ purchase of the corn and

soybeans and instructed the Defendants to pay for the crops in full before collecting them.

          16.   Instead of making any payment and in conscious disregard of the earlier

communication from Indigo, on or about September 19, 2018, the Defendants entered Jonathan

Hopkins’ farm and collected 3,000 bushels of non-GMO soybeans without permission. Indigo is

unaware of the current location of the soybeans.

          17.   When Indigo learned of the Defendants theft, Indigo sent a demand letter to the

Defendants requesting payment in full, a true and correct copy of which is attached as Exhibit 5.

          18.   Despite Indigo’s demand, Defendants failed and refused to make any payment on




32724492 v1                                        3
Case 3:19-cv-00015-TAD-KLH Document 1 Filed 01/07/19 Page 4 of 10 PageID #: 4




the outstanding balance. Consequently, and with no further contact from Defendants, Indigo was

forced to resell the 100,000 bushels of corn to another buyer at a price $72,750.00 below the

price agreed to by the Defendants.

          19.   Indigo sent a second demand letter to the Defendants, informing them that Indigo

had been forced to resell the corn, stating that Indigo was calculating the total damages incurred,

and demanding payment in full. A true and correct copy of the letter is attached hereto as

Exhibit 6.

          20.   On or about October 30, 2018, Indigo received a wire transfer from Hawk

Solutions in the amount of $15,000.00.

          21.   Indigo sent yet a third demand letter to the Defendants, on or about November 15,

2018, acknowledging receipt of the $15,000, reaffirming the demand for payment in full, and

setting forth the precise amounts the Defendants owe Indigo. A true and correct copy of the letter

is attached hereto as Exhibit 7.

          22.   The Defendants have made no further payments to Indigo and have not returned

the soybeans.

                            COUNT I - BREACH OF CONTRACT

          23.   Indigo restates and realleges the allegations set forth in Paragraphs 1 through 22

above.

          24.   Under Article 1994 of the Louisiana Civil Code, "[a]n obligor is liable for the

damages caused by his failure to perform a conventional obligation. A failure to perform results

from nonperformance, defective performance, or delay in performance."

          25.   Article 2611 of the Louisiana Civil Code provides, in pertinent part, “[w]hen the

buyer fails to perform a contract of sale of movable things, the seller, within a reasonable time




32724492 v1                                     4
Case 3:19-cv-00015-TAD-KLH Document 1 Filed 01/07/19 Page 5 of 10 PageID #: 5




and in good faith, may resell those things that are still in his possession. In such a case the seller

is entitled to recover the difference between the contract price and the resale price. The seller

may recover also other damages, less the expenses saved as a result of the buyer's failure to

perform.”

          26.     The Defendants entered into a contract, either by the Master Agreement, orally, or

otherwise, to purchase 100,000 bushels of corn and 3,000 bushels of soybeans.

          27.     The Defendants took possession of the soybeans without paying for them as

contracted, causing Indigo damages in the amount of $25,000.00.

          28.     The Defendants failed and refused to pay for the corn as contracted. Due to

Defendant’s failure to perform, Indigo was forced to resell the corn for $72,750.00 less than the

contract price.

          29.     After crediting the Defendant’s partial payment of $15,000.00, the Defendants’

breaches have caused Indigo damages in the amount of $82,750.00 plus pre- and post-judgment

interest, consequential damages related to the resale of the corn, and fees and expenses incurred

herein.

                                COUNT II - DETRIMENTAL RELIANCE

          30.     Indigo restates and realleges the allegations set forth in Paragraphs 1 through 29

above.

          31.     Under Article 1967 of the Louisiana Civil Code, "[a] party may be obligated by a

promise when he knew or should have known that the promise would induce the other party to

rely on it to his detriment and the other party was reasonable in so relying."

          32.     The Defendants represented to Indigo that they would purchase the corn and

soybeans from Indigo at certain amounts.




32724492 v1                                       5
Case 3:19-cv-00015-TAD-KLH Document 1 Filed 01/07/19 Page 6 of 10 PageID #: 6




          33.   Indigo justifiably and reasonably relied upon those representations.

          34.   But for the Defendants representations, Indigo would have contracted with

another buyer to purchase the corn and soybeans.

          35.   The Defendants knew or should have known that their actions would induce

Indigo to rely upon the representations and promises to its detriment.

          36.   The Defendants are liable to Indigo for all damages arising out of their actions as

set for in this Count.

                      COUNT III - NEGLIGENT MISREPRESENTATION

          37.   Indigo restates and realleges the allegations set forth in Paragraphs 1 through 36

above.

          38.   Defendants represented to Indigo that they would purchase the corn and soybeans

from Indigo at certain amounts.

          39.   Defendants knew or should have known that the representations were false.

          40.   Defendants made the misrepresentations with the intent to induce Indigo to act

upon them.

          41.   Indigo relied upon the misrepresentations made by the Defendants by not

contracting with another buyer to purchase the corn and soybeans.

          42.   The Defendants are liable to Indigo for all damages arising out of their

misrepresentations.

                                      COUNT IV - FRAUD

          43.   Indigo restates and realleges the allegations set forth in Paragraphs 1 through 42
above.

          44.   Under Article 1953 of the Louisiana Civil Code, "[f]raud is a misrepresentation or

a suppression of the truth made with the intention either to obtain an unjust advantage for one



32724492 v1                                      6
Case 3:19-cv-00015-TAD-KLH Document 1 Filed 01/07/19 Page 7 of 10 PageID #: 7




party or to cause a loss or inconvenience to the other. Fraud may also result from silence or

inaction."

          45.   Indigo specifically alleges in this Complaint numerous acts of fraud committed by

the Defendants, which include, but are not limited to:

                a.     Making promises to pay Indigo for the corn and soybeans with the
                       intention to cause Indigo loss and inconvenience; and

                b.     Making promises to pay Indigo for the soybeans with the intent to
                       discover the location of the soybeans and collect the soybeans without
                       paying Indigo.

          46.   The Defendants are liable to Indigo for all damages arising out of their fraud.

          47.   Indigo is also entitled attorneys’ fees pursuant to Article 1958 of the Louisiana

Civil Code.

                           COUNT V – REVENDICTORY ACTION

          48.   Indigo restates and realleges the allegations set forth in Paragraphs 1 through 47

above.

          49.   Under Article 526 of the Louisiana Code: “[t]he owner of a thing is entitled to

recover it from anyone who possesses or detains it without right and to obtain judgment

recognizing his ownership and ordering delivery of the thing to him.”

          50.   Indigo had ownership rights in the 3,000 bushels of soybeans located at Jonathan

Hopkins’ farm.

          51.   The Defendants collected the soybeans without right to do so.

          52.   Indigo is entitled to return of the 3,000 bushels of soybeans.

                     COUNT VI – DELICTUAL ACTION / CONVERSION

          53.   Indigo restates and realleges the allegations set forth in Paragraphs 1 through 52

above.



32724492 v1                                       7
Case 3:19-cv-00015-TAD-KLH Document 1 Filed 01/07/19 Page 8 of 10 PageID #: 8




          54.   Under Article 2315 of the Louisiana Code: “every act whatever of man that

causes damage to another obliges him by whose fault it happened to repair it.”

          55.   The Defendants collected the soybeans without authorization to do so.

          56.   The Defendants transported the soybeans from Jonathan Hopkins’ farm without

authorization and with the intent to exercise control over the soybeans.

          57.   The Defendants withheld the soybeans from Indigo after Indigo demanded their

return.

          58.   The Defendants’ actions constitute delictual acts and/or conversion of the

soybeans for which Indigo is entitled to recover all resulting damages.

                           COUNT VII – UNJUST ENRICHMENT

          59.   Indigo restates and realleges the allegations set forth in Paragraphs 1 through 58

above.

          60.   Under Article 2298 of the Louisiana Code: “[a] person who has been enriched

without cause at the expense of another person is bound to compensate that person.”

          61.   The Defendants collected 3,000 bushels of soybeans without paying Indigo for

them.

          62.   Accordingly, the Defendants have been unjustly enriched to the detriment of

Indigo.

          63.   The Defendants are liable to Indigo for the value of the soybeans.

                               COUNT VIII – OPEN ACCOUNT

          64.   Indigo restates and realleges the allegations set forth in Paragraphs 1 through 63

above.

          65.   Under Article 2781 of the Louisiana Code: “[w]hen any person fails to pay an

open account within thirty days after the claimant sends written demand therefor correctly setting


32724492 v1                                      8
Case 3:19-cv-00015-TAD-KLH Document 1 Filed 01/07/19 Page 9 of 10 PageID #: 9




forth the amount owed, that person shall be liable to the claimant for reasonable attorney fees for

the prosecution and collection of such claim when judgment on the claim is rendered in favor of

the claimant.”

          66.    After crediting the Defendant’s partial payment of $15,000.00, the Defendants’

owe the principal amount of $82,750.00 plus pre- and post-judgment interest to Indigo on open

account.

          67.    Indigo sent demand to the Defendants, both via letter and this Complaint, as

required by Article 2781 of the Louisiana Code.

          68.    Indigo is entitled to payment of the principal account balance of $82,750.00 plus

pre- and post-judgment interest and attorneys’ fees.

          WHEREFORE, PREMISES CONSIDERED, Indigo AG, Inc., demands judgment of and

from the Defendants, as follows:

          a.     Actual damages from Hawk Solutions, LLC and Jonathan A. Dietrich, jointly and
                 severally, in the principal amount of $82,750.00;

          b.     Consequential damages related to the resale of the corn, in an amount to be shown
                 at the trial of this cause;

          c.     Pre-judgment interest at the maximum amount allowable by law from the date due
                 to the date of entry of the judgment;

          d.     Post-judgment interest at the maximum amount allowable by law from the date of
                 entry of the judgment until paid;

          e.     All costs and attorneys fees’ incurred herein; and

          f.     Such other and further relief as this Court may deem just and proper.




32724492 v1                                       9
Case 3:19-cv-00015-TAD-KLH Document 1 Filed 01/07/19 Page 10 of 10 PageID #: 10




           Respectfully submitted, this 7th day of January, 2019.

                                                INDIGO AG, INC.


                                                /s/ Christopher D. Meyer
                                                Christopher D. Meyer (LA Bar #35917)
                                                Attorneys for Plaintiff INDIGO AG, INC.
 BURR & FORMAN LLP
 The Pinnacle Building
 190 E. Capitol St., Suite M-100
 Jackson, Mississippi 39201
 Telephone: (601) 355-3434
 Facsimile: (601) 355-5150
 cmeyer@burr.com




 32724492 v1                                      10
